Citation Nr: 0702861	
Decision Date: 01/31/07    Archive Date: 02/06/07

DOCKET NO.  04-41 856A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
right hand and fingers.

2.  Entitlement to an initial compensable rating for mitral 
valve prolapse.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel





INTRODUCTION

The appellant is a veteran who had active duty for training 
in the Army from November 1989 to March 1990, and active duty 
in the Army National Guard from October 2001 to April 2003.  
This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision by the Houston, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, in pertinent part, granted service 
connection for mitral valve prolapse, rated noncompensable 
effective from April 2003, and denied service connection for 
arthritis of the right hand and fingers.  


FINDINGS OF FACT

1.  Arthritis of the right hand or fingers was not manifested 
in service or in the first postservice year, and is not 
currently shown. 

2.  Mitral valve prolapse diagnosed in service has not been 
objectively shown postservice, and is asymptomatic.


CONCLUSIONS OF LAW

1.  Service connection for arthritis of the right hand and 
fingers is not warranted.  38  U.S.C.A. §§ 1110, 1112, 1113, 
1131, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2006).

2.  A compensable rating for mitral valve prolapse is not 
warranted.  38 U.S.C.A. §§  1155, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code (Code) 7000 
(2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Prior to the July 2003 rating decision the appellant was 
advised of VA's duties to notify and assist in the 
development of the claims.  An April 2003 letter explained 
the evidence necessary to substantiate his claims, the 
evidence VA was responsible for providing and the evidence he 
was responsible for providing.  

With respect to the service connection claim, a March 2006 
letter provided notice regarding criteria for increased 
ratings and effective dates of awards (See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006)).  Regardless, such notice 
is not critical because the rating of a disability and 
effective date of an award have no significance when service 
connection is denied.  

With respect to the claim for a higher rating for mitral 
valve prolapse, as the rating decision on appeal granted 
service connection, and assigned a disability rating and an 
effective date for the award, statutory notice had served its 
purpose, and its application was no longer required.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  A November 
2004 statement of the case (SOC) and the September 2006 
supplemental SOC (SSOC) properly provided notice on the 
downstream issues of an increased initial rating and 
effective date of award of increase, provided notice of the 
governing legal criteria, explained what the evidence showed 
and the basis for the RO's determinations, and readjudicated 
the matters, updating the determination based on the 
veteran's responses/additional evidence received.  The 
veteran is exercising his right to contest the RO's 
determinations, and has not been prejudiced by any notice 
defect earlier in the process.  

Regarding the duty to assist, VA has obtained the veteran's 
National Guard medical records, and records of pertinent VA 
and private medical treatment.  The appellant has not 
identified any additional evidence pertinent to his claims.  
He was provided VA examinations in May 2003 and in August 
2006.  VA's assistance obligations are met.

II.  Factual Background

The veteran suffered fractures of his right wrist and right 
ring finger while playing softball during his active duty 
service in March 2002.  Service connection for those 
disabilities was granted in July 2003, and their ratings are 
not currently on appeal.  Arthritis of the right hand/fingers 
was not noted in the National Guard medical records.

On VA orthopedic examination in May 2003, the veteran 
reported pain, weakness, and decreased dexterity of the 
fingers of his right hand.  After examination and review of 
X-ray films, the examiner found no objective evidence of 
osteoarthritic changes to the fingers of either hand.   

Outpatient treatment records dated in June 2004, August 2004, 
and November 2004 show continued complaints of right 
hand/wrist pain, however arthritis of the hand/fingers is not 
noted.

Mitral valve prolapse was diagnosed in service in July 2002.  
Service connection for mitral valve prolapse was granted in 
July 2003, with a noncompensable evaluation assigned from 
April 2003.  The veteran disagreed with that initial 
evaluation.

A VA general medical examination in May 2003 noted that the 
veteran occasionally used Tylenol or aspirin for chest pain.  
A chest X-ray was normal, and EKG showed sinus bradycardia 
without any premature ventricular contractions noted.  The 
diagnosis was recurrent chest pain possibly related to mitral 
valve prolapse, and considered non-disabling.

Echocardiography in December 2004 found no evidence of mitral 
valve prolapse, no valvular disease, and no hypertrophy of 
the musculature.

A VA heart examination in August 2006 noted the veteran's 
complaints of occasional mild chest pain, with no shortness 
of breath.  The veteran was not on any medication for a heart 
condition.  He was very active and worked in a lumber yard.  
The examiner noted normal sinus rhythm, no murmurs, no 
friction rub, and no extra systoles detected.  The carotid 
arteries pulsated equally well.  No bruit was heard.  The 
examiner concluded that there was no evidence of any heart 
disease and no evidence of mitral valve prolapse.

III.  Legal Criteria and Analysis

Service connection may be established for a disability  
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain listed, chronic disabilities, including arthritis, 
are presumed to have been incurred in service if they become 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In every instance where the minimum schedular 
evaluation requires residuals and the schedule does not 
provide for a zero percent evaluation, a zero percent 
evaluation will be assigned when the required symptomatology 
is not shown.  38 C.F.R. § 4.31. 

At the time of an initial rating, separate, or staged, 
ratings can be assigned for separate periods of time based on 
the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Mitral valve prolapse is rated under the criteria in 38 
C.F.R. § 4.104, Code 7000 (for valvular heart disease).  
Under Code 7000, a 10 percent rating contemplates that a 
workload of greater than seven METs but not greater than 10 
METs results in dyspnea, fatigue, angina, dizziness, or 
syncope; or with continuous medication required.  A 30 
percent rating is available where a workload of greater than 
five METs but not greater than seven METs results in dyspnea, 
fatigue, angina, dizziness, or syncope; or with evidence of 
cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.  A 60 percent rating is available 
where there has been more than one episode of congestive 
heart failure in the past year; where a workload of greater 
than three METs but not greater than five METs results in 
dyspnea, fatigue, angina, dizziness or syncope; or where 
there is left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  Finally, the maximum 100 
percent rating is warranted during active infection or where 
the valvular heart disease results in chronic congestive 
heart failure; or where a workload of three METs or less 
results in dyspnea, fatigue, angina, dizziness, or syncope; 
or where there is left ventricular dysfunction with an 
ejection fraction of less than 30 percent.  38 C.F.R. § 
4.104, Code 7000.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Arthritis of the Right Hand/Fingers

Notably, the veteran has service connected right wrist 
arthrodesis and right mallet finger disability.   The 
evidence of record does not show that he now has arthritis of 
the right hand/fingers.  The May 2003 VA examination (which 
included X-ray studies) specifically found no arthritis 
present.  While subsequent outpatient records noted pain in 
the right hand, they did not report arthritis.  [Notably, 
pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13  Vet. App. 282, 285 (1999).]  
While the veteran alleges that he does have right 
hand/fingers arthritis, because he is a layperson his 
allegations are not competent evidence of a medical 
diagnosis.  See Espiritu v. Derwinski,2 Vet. App. 492 (1992).  

In the absence of proof of current disability, there can be 
no valid claim of service connection (see Brammer v. 
Derwinski, 3 Vet. App. 223 (1992)) and the analysis of this 
claim need not proceed any further.  However, it is 
noteworthy that the record also does not show that arthritis 
of the right hand or fingers was found in service or in the  
first postservice year (so as to warrant application of the 
presumptive provisions of 38 U.S.C.A. § 1112).  As has been 
noted, the veteran did have right wrist and right ring finger 
fractures in service requiring surgery, and these conditions 
are service connected.  

Without any competent evidence of current right hand or 
finger arthritis, the preponderance of the evidence is 
against this claim.  Hence, it must be denied. 

Mitral Valve Prolapse

There is no objective evidence showing mitral valve prolapse 
disability postservice.  While May 2003 VA general medical 
examination noted chest pain possibly related to mitral valve 
prolapse, such conclusion was made based on historical data 
as there were no objective findings indicating the presence 
of mitral valve prolapse.  Subsequently, an echocardiogram in 
December 2004 and VA heart examination in August 2006 found 
no objective evidence of mitral valve prolapse.  

In essence, what the evidence shows is that mitral valve 
prolapse, if any, is asymptomatic, and no basis for finding 
that any workload capacity reduction would be due to mitral 
valve prolapse.  (In any event the record suggests there is 
no workload capacity reduction as the veteran is described as 
"very active" and is employed in lumbar yard work.)  The 
recent examination did not show any symptoms contemplated by 
the criteria for a compensable rating; dyspnea, fatigue, 
angina, and syncope are not shown, and continuous medication 
is not required.  Consequently, a noncompensable rating must 
be assigned.  See 38 C.F.R. § 4.31.

The preponderance of the evidence is against the claim, and a 
compensable rating for mitral valve prolapse at any time 
since April 2003 (i.e., since separation from service) is not 
warranted.  

ORDER

Service connection for arthritis of the right hand and 
fingers is denied.

A compensable rating for mitral valve prolapse is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


